--------------------------------------------------------------------------------

Exhibit 10.42


Dime Community Bancshares, Inc.
2013 Equity and Incentive Plan
Performance Share Award Notice



     
Name of Award Recipient
 
Social Security Number




 
Street Address




         
City
 
State
 
ZIP Code



This Award Notice is intended to set forth the terms and conditions on which a
Performance Share Award has been granted under the Dime Community Bancshares,
Inc. 2013 Equity and  Incentive Plan.  Set forth below are the specific terms
and conditions applicable to this Performance Share Award.  Attached as Exhibit
A are its general terms and conditions.


Grant Date
March 24, 2016
Performance Period*
January 1, 2016 – December 31, 2018
Class of Shares*
Common
No. of Awarded Shares*
See schedule below



*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.


The number of shares ultimately awarded to you will be determined upon
completion of the performance period, and based upon the relative performance
throughout the performance period of two pre-determined corporate metric
components, Core Earnings Per Share1 ("Core EPS") and Return on Average
Stockholders' Equity2 ("ROE").


For the Core EPS and ROE metrics, the following aggregate achievement levels
have been established for the three-year performance period indicated above:



 
Core EPS
ROE
Maximum (150% achievement)
   
125% achievement
   
Target (100% achievement)
   
75% achievement
   
Threshold (50% achievement)
   

 

--------------------------------------------------------------------------------

1 Core earnings per share is determined by adjusting diluted earnings per share,
as publicly reported, by any significant income or expense items that are deemed
non-recurring or unusual in nature, and are thus not indicative of operating
results.
2 The significant gain generated from the sale of the corporate headquarters
real estate is excludable from the calculation of Return on Average
Stockholders' Equity.
 

--------------------------------------------------------------------------------

Based upon the threshold, target and maximum award opportunities approved for
you by the Compensation Committee on March 24, 2016 and the closing price of the
Company's common stock of $_____ on the March 24, 2016 grant date, the following
table summarizes the share payouts that you would be deemed to have achieved for
each component and for each performance level:


Performance level
Core EPS
ROE
Above maximum
   
Maximum
   
Target
   
Threshold
   
Below threshold
   



In the event that the performance results fall above the threshold but below
target, or above target and below maximum, an interpolated performance payout
will be computed and deemed to have been achieved.  This interpolated payout
will be derived based upon the achievement ranges noted in the table on the
previous page.


By signing where indicated below, Dime Community Bancshares, Inc. (the
“Company”) grants this Performance Share Award upon the specified terms and
conditions, and the Recipient acknowledges receipt of this Award Notice,
including Exhibit A, and agrees to observe and be bound by the terms and
conditions set forth herein.


Dime Community Bancshares, Inc.
 
Award Recipient
         
By
     
Name:  VINCENT F. PALAGIANO
 
Print Name:
   
Title: Chairman of the Board and CEO
     

 

--------------------------------------------------------------------------------

EXHIBIT A


Dime Community Bancshares, Inc. 2013 Equity and Incentive Plan
Performance- Share Award Notice


General Terms and Conditions


Section 1.   Size and Type of Award. The number of shares of Common Stock of
Dime Community Bancshares, Inc. ("Shares") covered by this Award ("Awarded
Shares") is listed on the Performance Share Award Notice..


Section 2.   Delivery of Shares.


(a) Delivery of SharesUpon completion of the applicable performance
periodindicated in the Performance Share Award Notice, you will receive such
Shares as may have been earnedbased upon the achievement of the specified
performance conditions set forth therein. Such determination will be made by the
Compensation Committee not later than March 31 of the year following the
expiration of the performance period (the “Determination Date”).  A stock
certificate evidencing unrestricted ownership of the awarded Shares will be
transferred to you as soon as administratively practicable following the
Determination Date.


(b) Special Conditions. This Award is subject to the following conditions: (i)
no Shares will be deliverable if the threshold performance conditions are not
satisfied and (ii)  (ii) except as otherwise provided herein, you must remain
remain in continuous service during the performance period indicated on the
Performance ShareAward Notice .


(c) Forfeiture. Except as otherwise provided herein, if you terminate service
with the Company prior to the end of the performance period , you will forfeit
any Awarded Shares that otherwise be deliverable with respect to such period.
scheduled to vest on that date..


(d) Accelerated Delivery. Shares that are deliverable pursuant to this Award
will be delivered on a pro-rated basis, immediately, and without any further
action on your part, in the event of your Retirement, death or Disability or
upon the occurrence of a Change in Control. Unless otherwise determined by the
Committee, if termination is on account of Retirement, death or Disability, the
number Shares deliverable will be equal to the product of (i) the number Shares
corresponding to the Company’s accrued liability with respect to such Award as
of your termination date or, if lesser, the number of Shares corresponding to
the level of performance with respect to the designated metrics through the
termination date and (ii) the percentage of the performance period (rounded to
the nearest full month) that has been completed as of the date of the event that
triggers the accelerated delivery of shares  Upon  a Change in Control, the
number of Shares deliverable will be equal to the product of the number of
Shares deliverable at the the level of achievement with respect to the
designated metrics through the Change in Control effective date (or, if actual
performance results cannot be determined as of such date, the number of Shares
deliverable at the target level of achievement) and the percentage of the
performance period (rounded to the nearest full month) that has been completed
as of the Change in Control effective date.  All Shares deliverable pursuant to
this paragraph shall be delivered as soon as administratively practicable
following the occurrence of a triggering event.


You may designate a Beneficiary to receive any Awarded Shares that vest upon
your death using the Beneficiary Designation attached as Appendix A.


(e) Definition of Service. For purposes of determining whether your service as
been on a continuous basis, you will be deemed to be in the service of the
Company for so long as you serve in any capacity as an employee, officer,
non-employee director or consultant of the Company or The Dime Savings Bank of
Williamsburgh.


Section 3.   Dividend Equivalents.  If, after the Grant and prior to the
Determination Date (or such other date Shares are delivered (the “Dividend
Equivalent Period”), dividends with respect to the Awarded Shares are declared
or paid by the Company, the Participant shall be credited with, and entitled to
receive, dividend equivalents in an amount, without interest, equal to the
cumulative dividends declared or paid on a Share, if any, during the Dividend
Equivalent Period, multiplied by the number of Shares actually delivered.
Dividend equivalents shall paid in cash following the Determination Date.


Section 4.   Voting Rights. You will not have voting rights with respect to
Shares covered by this Award prior to the actual delivery of Shares following
the Determination Date.


Section 5.  Taxes.  Where any person is entitled to receive Shares pursuant to
this Award, the Company shall have the right to require such person to pay to
the Company the amount of any tax which the Company is required to withhold with
respect to such Shares, or, in lieu thereof, to retain, or to sell without
notice, a sufficient number of Shares to cover the amount required to be
withheld.


Section 6.   Notices.  Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:


If the Company:


Dime Community Bancshares, Inc.
209 Havemeyer Street
Brooklyn, New York     11211
Attention:  Corporate Secretary


If to the Recipient, to the Recipient's address as shown in the Company's
records.
 

--------------------------------------------------------------------------------

Section 7.   Restrictions on Transfer.  This Award shall not be subject in any
manner to anticipation, alienation or assignment, nor shall such option be
liable for or subject to debts, contracts, liabilities, engagements or torts,
nor shall it be transferable by the Recipient other than by will or by the laws
of descent and distribution or as otherwise permitted by the Plan.  To name a
Beneficiary, complete the attached Appendix A and file it with the Corporate
Secretary of Dime Community Bancshares, Inc.  The latest Beneficiary designation
on file for a Recipient with respect to an outstanding performance-based
restricted stock award under this Plan or any other equity compensation plan of
the Company will determine the Recipient’s Beneficiary for purposes of this
Award.


Section 8.    Successors and Assigns.  This Agreement shall inure to the benefit
of and shall be binding upon the Company and the Recipient and their respective
heirs, successors and assigns.


Section 9.   Construction of Language.  Whenever appropriate in the Agreement,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter.  Any reference to a
section shall be a reference to a section of this Agreement, unless the context
clearly indicates otherwise.  Capitalized terms not specifically defined herein
shall have the meanings assigned to them under the Plan.


Section 10. Governing Law.  This Agreement shall be construed, administered and
enforced according to the laws of the State of New York without giving effect to
the conflict of laws principles thereof, except to the extent that such laws are
preempted by the federal law. The federal and state courts having jurisdiction
in Kings County, New York shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of the Plan.  By accepting
any Award granted under this Agreement, the Recipient, and any other person
claiming any rights under the Agreement, agrees to submit himself, and any such
legal action as he shall bring under the Plan, to the sole jurisdiction of such
courts for the adjudication and resolution of any such disputes.


Section 11.  Amendment.  This Agreement may be amended, in whole or in part and
in any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and the Recipient.
This Agreement may be amended, in whole or in part, by the Compensation
Committee of the Board of Directors of Dime Community Bancshares, Inc. without
the consent of the Recipient in any manner which the Compensation Committees
does not materially adversely affect the Recipient’s rights hereunder.


Section 12. Plan Provisions Control.  This Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan.  In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the terms of the Plan, which are
incorporated herein by reference, shall control.  By signing this Agreement, the
Recipient acknowledges receipt of a copy of the Plan.  The Recipient
acknowledges that he or she may not and will not rely on any statement of
account or other communication or document issued in connection with the Plan
other than the Plan, this Agreement, and any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Agreement.
 

--------------------------------------------------------------------------------

Appendix A to Performance SHARE Award Notice
Dime Community Bancshares, Inc. 2013 Stock Incentive Plan
Beneficiary Designation Form – Performance Shares
 
GENERAL
INFORMATION
Use this form to designate the Beneficiary(ies) who may receive Performance
ShareAwards that become vested at your death.

 
Name of Person
Making Designation 
   
 
Social Security Number
  __    __     

 
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal
share.  If any designated Beneficiary predeceases you, the shares of each
remaining Beneficiary in the same class (primary or contingent) shall be
increased proportionately.

 
A PRIMARY BENEFICIARY (IES).  I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:

 

 
Name
 
Address
 
Relationship
 
Birth date
 
Share
                 
%
                         
%
                         
%
      Total  =  100%

 
B CONTINGENTBENEFICIARY(IES).I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan or receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death as to all outstanding
Performance Share Awards:

 

 
Name
 
Address
 
Relationship
 
Birth date
 
Share
                   
%
                         
%
                         
%
     
Total     =     100% 

 
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Dime Community
Bancshares, Inc. prior to my death, and that it is subject to all of the terms
and conditions of the Plan.  I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Performance Share Awards under this or any prior equity compensation plan of
Dime Community Bancshares, Inc.
 
 
    Your Signature    Date

 
 

--------------------------------------------------------------------------------